Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/093525 application originally filed October 12, 2018.
Amended claims 23-27, 29 and 31-36, filed March 04, 2021, are pending and have been fully considered.  Claims 1-22, 28, 30 and 37-45 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 04, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 2005/0214436) in view of Fakuda et al. (GB 2049720 A) “Fakuda”.
Regarding Claims 23, 24, 27, 30, 35-37 and 38
	Doucet discloses in the abstract, a shortening system for use as dough fat or filling fat.
	Doucet discloses in paragraph 0058, a shortening system comprising, or consisting essentially of, or consisting of a non-hydrogenated oil and an emulsifier composition. The 
	Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%. Products meeting these specifications or employing these mono- and diglycerides, e.g., in a shortening system, for instance, in place of partially hydrogenated fats or oils, may be considered "conserved trans". Such mono- and diglycerides are advantageously blended with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, or otherwise employed as one employs mono- and diglycerides, for instance, as discussed herein. 
	Doucet discloses in paragraph 0038, the mono- and diglycerides may further contain saturated acid residues (e.g., palmitic, stearic, or combinations thereof) as the major fraction. The monoglyceride can be derived from highly unsaturated fats such as soybean, canola, cottonseed, sunflower, palm or blends thereof which have been fully refined, partially hydrogenated, fully hydrogenated, or blends thereof. 
	Doucet discloses in paragraphs 0085 and 0087, cis- and trans- fatty acids including oleic acid and linoleic acid in a ratio of less than 5%.
	Doucet further discloses in paragraph 0068, when blended with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, the system or composition may be considered a shortening system or composition. A shortening system or composition of the invention advantageously contains, by weight, 3-10%, of the blended oil of the emulsifier composition. In shortening systems of the invention, there can be plant fat selected from the group consisting of vegetable oils high in polyunsaturation, such as soybean oil or 
	Doucet discloses in paragraph 0080, the emulsifier composition may include about 10-70 parts by weight mono- and diglycerides and less than about 15 parts by weight ionic co-emulsifier.
	Doucet discloses in paragraph 0056, more in particular, shortenings, such as dough fats or filling fats, are employed in the formulation of said bakery related items. During the processing, the shortening system is added with the other ingredients (i.e. sugar, flour, water, leavening agents, flavors, etc.) at a level corresponding to 8-70% (flour basis) and mixed to form the dough. 
	Doucet discloses the claimed monoglyceride hydrate product but fails to teach the iodine values of the monoglycerides and the non-hydrogenated vegetable oil and the mixing and cooling temperature of the monoglycerides and water mixture.
	However, it is known in the art that monoglycerides has an iodine value of 15 or lower and the non-hydrogentated vegetable oil has an iodine value of 10 to 40 and a process of heating and cooling a mixture of glycerides and water, as taught by Fakuda.
	Fakuda discloses in the abstract and page 1 lines 57-62, an emulsifier composition is disclosed which comprises a distilled monoglyceride composition composed of 65-85% of a saturated fatty acid monoglyceride and 35-15% of an unsaturated fatty acid monoglyceride and the monoglycerides having an iodine value of 10 to 40. The composition is prepared by tempering for more than 30 minutes at a temperature above 45°C and lower than the melting point of the composition. 

	It is to be noted, the monoglycerides (fully hydrogenated solid fats i.e. soybean oil) and the non-hydrogenated oils of Fakuda overlaps the monoglycerides and the non-hydrogenated oils of Doucet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the monoglycerides and the non-hydrogenated oils of Doucet would encompass the iodine value of the monoglycerides and the non-hydrogenated oils of Fakuda and would be tempered and cooled as a desired temperature, as taught by Fakuda due to Fakuda disclosing that hydrogenating the vegetable oil achieves a low iodine value of 10 or less and fractionating non-hydrogenated oils achieves a higher iodine value of 35 or less and tempering and cooling of monoglyceride and water mixture aids in the stabilizing speed of crystallization. 
Doucet further discloses the process of producing the claimed monoglyceride hydrate product.
Doucet discloses the process includes:
	Doucet discloses in paragraph 0067, mono- and diglycerides are advantageously blended/mixed with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, or otherwise employed as one employs mono- and diglycerides, for instance, as discussed herein.  It is to be noted, Doucet discloses in paragraph water, leavening agents, flavors, etc.) at a level corresponding to 8-70% (flour basis) and mixed to form the dough.  Doucet discloses in paragraph 0043, shortening prepared by either method can then be maintained at a sufficient temperature to maintain solubilization before direct addition to foodstuff. As such, the shortening system upon contact with the other components of the food system may cool to a lower temperature. This inventive shortening may also be allowed to cool to induce crystallization of the emulsifier components before addition to foodstuff. Such cooling can be facilitated via heat exchangers to induce rapid crystallization of the emulsifiers as well. 
	It is to be noted, due to Doucet teaching the shortening may be cooled to induce crystallization, it would be expected by one of ordinary skill in the art at the time of the invention that the mixture would have been cooled below the Krafft temperature.
	It is to be noted, the amount of monoglycerides present in relation to the amount of water present in the mix of Doucet would create a 1:1 ratio.
Regarding Claims 25 and 26
	Doucet discloses in paragraph 0038, the mono- and diglycerides may further contain saturated fatty acids (e.g., palmitic, stearic, or combinations thereof) as the major fraction. The monoglyceride can be derived from highly unsaturated fats such as soybean, canola, cottonseed, sunflower, palm or blends thereof which have been fully refined, partially hydrogenated, fully hydrogenated, or blends thereof. 
Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%.

	Doucet discloses in paragraph 0042, method of preparation is to heat the components of the emulsifier composition separately or together to an elevated temperature sufficient to provide liquidity, e.g. to within plus or minus 10°C of its melting point then adding the component mixture directly to the non-hydrogenated oil, which may be pre-heated. Blending is continued until the emulsifier components are completely in solution, i.e., completely dissolved in the non-hydrogenated oil. 
Regarding Claims 29 and 41
Doucet does not disclose the water having any minerals and therefore Doucet has met the limitation of the present invention of having less than 10 mg per liter of minerals (less than 10 mg per liter). 
Regarding Claims 31-33
	Doucet discloses in paragraphs 0085 and 0087, cis- and trans- fatty acids including oleic acid and linoleic acid in a ratio of less than 5%.
Regarding Claims 39 and 40
	Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%. 
Doucet fails to specifically teach the water proton spin-spin relaxation time T2 determined with NMR is less than 580 or 400 milliseconds.
However, it would have been expected to one of ordinary skill in the art that using the monoglycerides of Doucet would arrive at the spin-spin relaxation time results of the presently 
The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claims 42
Doucet does not disclose the water having any minerals and therefore Doucet has met the limitation of the present invention of having less than 10 mg per liter of CaCO3 (less than 10 mg per liter). 

Claims 34 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 2005/0214436) in view of Fakuda et al. (GB 2049720 A) “Fakuda” and further in view of Baseeth et al. (US 2007/0009643) hereinafter “Baseeth”.
Regarding Claims 34 and 43-45
	Doucet modified by Fakuda discloses the monoglyceride product of independent claims 23 and 37 of the present invention but fails to specifically teach the addition of a microbial growth inhibitor comprising propionic acid.
	However, it is known in the art to add microbial growth inhibitor to baked products in order to inhibit mold production in baked products, which occurs during storage of the product, as taught by Baseeth.
	Baseeth discloses 0044, a monoglyceride composition used in baked goods, wherein the composition may also contain microbial growth inhibitors, including but not limited to, an organic acid (i.e. acetic acid and/or propionic acid).


Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27, 29, and 31-36 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Latosha Hines/
Primary Examiner, Art Unit 1771